Citation Nr: 0817270	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-23 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for spinal stenosis and 
degenerative disease of the back and cervical spine (back 
disability).

2.  Entitlement to service connection for right thumb 
disability.  

3.  Entitlement to service connection for a dental disorder 
for purposes of compensation and VA outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from February 1975 to 
August 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The veteran was scheduled to appear for a Board 
videoconference hearing in May 2008.  However, he failed to 
report for this hearing and provided no explanation for his 
failure to report.  His hearing request, therefore, is deemed 
withdrawn.


FINDINGS OF FACT

1.  There is no competent medical evidence that causally or 
etiologically links the veteran's current back disability to 
service, or that arthritis became manifest to a compensable 
degree within a year after service.

2.  There is no competent medical evidence that causally or 
etiologically links the veteran's current right thumb 
disability to service.

3.  The veteran does not have a dental condition or 
disability, to include periodontal disease or extracted 
teeth, as a result of combat wounds or other trauma incurred 
during his active military service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A right thumb disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

3.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of compensation, have not been 
met.  38 U.S.C.A. §§ 1110, 1721, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.149, 4.150, 17.161 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The duty to assist regarding the necessity of a medical 
examination does not attach where a veteran simply relates 
disorders to military service and there is no medical opinion 
relating them to service or any other competent evidence he 
suffered an event or injury in service that may be associated 
with symptoms he currently reports.  In this case, there is 
no reasonable possibility that an examination would aid in 
substantiating the veteran's claims.  There is no mention of 
a back disability, right thumb disability, or trauma to the 
veteran's teeth in his service medical records, or by 
objective clinical finding.  In addition, in VA treatment 
records, the veteran has related the onset of his back 
disability to post-service events.  Finally, there is no 
post-service diagnosis of a right thumb disability.  So an 
etiology opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



II.  Analysis

A.  Service Connection for Back and Right Thumb Disabilities 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, service connection 
may be granted for a chronic disease, including arthritis, if 
manifested to a compensable degree within one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran's service medical records are negative for any 
findings, complaints or treatment of a back or right thumb 
disability.  A December 1999 VA treatment note revealed that 
a magnetic resonance imaging (MRI) diagnosed mild lumbar 
stenosis and degenerative disc disease.  In March 2000 and 
December 2004 notes, the veteran attributed the low back 
conditions to an incident in November 1999 while lifting 
furniture at work.  In an October 2000 note, the veteran 
thought he injured his back due to falling down stairs the 
previous week.  In a February 2005 note, the veteran was 
diagnosed with cervical spine stenosis, degenerative changes 
and radiculopathy.  The veteran stated that the problem began 
around 1998 as numbness in both hands and spasm in both 
shoulders.  

The veteran essentially contends that these disabilities 
began in service.  The veteran is not competent to opine that 
his current conditions are related to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (laypersons are not 
competent to offer evidence that requires medical knowledge).
The medical evidence does not show that the veteran's current 
back disability is related to service or that arthritis 
became manifest within one year of discharge.  To the extent 
that the veteran is attempting to establish continuity of 
symptomatology based upon his lay statements, such attempt is 
inconsistent with the more probative contemporaneous record.  
Specifically, his multiple statements to VA medical personnel 
that his back disability began after service.  Such evidence 
is far more reliable than the unsupported claims to the 
contrary.

Regarding the right thumb claim, although the veteran stated 
that he sustained a right thumb injury in service, he never 
been diagnosed with any such condition.  Absent any competent 
evidence of a current disability, service connection is not 
warranted.  See Boyer, supra.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 

B.  Dental Disorder

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  There is no evidence of record that 
the veteran's loss of teeth is the result of loss of 
substance of body of maxilla or mandible.  Therefore, the 
veteran does not have a service-connected, compensable dental 
disability or condition (Class I).  See 38 C.F.R. § 
17.161(a).

To have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  The 
veteran does not contend, nor does the record indicate, that 
he experienced any dental trauma in service.  A July 1977 
service medical record notes that the veteran was struck in 
the jaw while playing basketball.  An X-ray of the jaw was 
negative, and there were no complaints or findings of any 
dental injury.  Therefore, the veteran does not have a 
service-connected, compensable dental condition or disability 
adjudicated as resulting from combat wounds or service trauma 
(Class II(a)).  38 C.F.R. § 17.161(c).

The veteran has not presented any competent evidence that he 
has a dental disorder for which service-connected 
compensation may be granted.

As documented by VA dental outpatient treatment records in 
the claims file, the veteran is already receiving VA 
outpatient dental treatment; thus, the issue of service 
connection for a dental disorder for the purposes of 
outpatient treatment is moot and need not be considered.  See 
Mays v. Brown, 5 Vet. App. 302 (1993).

The preponderance of the evidence is against the claim for 
service connection for a dental disorder.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a right thumb 
disability is denied.

Entitlement to service connection for a dental disorder for 
purposes of compensation is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


